Valentine, J.,
dissenting: I cannot concur with my brethren in the decision of this case. Both the plaintiffs below and the clerk committed a wrong against the defendant by representing that certain money had been brought into court, when in fact it had not been brought into court; and, in my opinion, the defendant has a right to proceed against either of the wrong-doers at its option. The defendant has • committed no wrong, and why the defendant should be postponed in its action against one of the wrong-doers until it has exhausted its remedy against the other, I cannot understand. It seems to me that the defendant should have the right to proceed first against the plaintiffs, the principal wrong-doers, if it chooses to do so.